Case 1:21-mc-00640-GHW Document 6-6 Filed 08/05/21 Page 1 of 3

EXHIBIT 6
Case 1:21-mc-00640-GHW Document 6-6 Filed 08/05/21 Page 2 of 3

 

Exhibit 6

 

 

 

Article 16 SCC

Official text:

d. Discernement

Art. 167

Toute personne qui n'est pas privée de la faculté d’agir raisonnable-
ment en raison de son jeune age, de déficience mentale, de troubles
psychiques, d’ivresse ou d'autres causes semblables est capable de
discernement au sens de la présente loi.

Translation into English:

d. Capacity of
judgement

Art. 161!

A person is capable of judgement within the meaning of the law if he
or she does not lack the capacity to act rationally by virtue of being
under age or because of a mental disability, mental disorder, intoxica-
tion or similar circumstances.

 

 
Case 1:21-mc-00640-GHW Document 6-6 Filed 08/05/21 Page 3 of 3

CERTIFICATE OF TRANSLATION

Geneva, Switzerland

|, Romain Giovanola, hereby certify that Exhibits 2 — 6 to the Wilson Declaration are, to
the best of my knowledge and belief, a true and accurate translation from French into
English.

 

Name: Romain Giovanola
Date: July 9, 2021

Seen exclusively for the
legalization of the above
signature of Mr. Romain
Giovanola.

Geneva, the 9th of July 2021.

 
